Exhibit 99.2 March 27, Warren Kocmond [Home address] Dear Warren, This letter will confirm our offer of employment to you for the position of Chief Operating Officer reporting to Thomas Rohrs. As discussed, your starting salary will be $24,166.66 per month, which is equivalent to $290,000.00 per year. During your first 12 months of employment, you are eligible to receive a cash bonus up to 70% of your base salary for meeting approved objectives and timelines. The incentive plan will be outlined in a separate document. This offer includes a change of control/severance agreement of 24 months (salary plus bonus), triggered upon both a successful completion of a board and shareholder approved acquisition and a subsequent not for cause termination of your services as COO, within 12 months after the change of control. An option of 250,000 shares of stock with a vesting schedule of 3 years priced at the closing value of EGLS common stock on the NASDAQ stock exchange on your first day of employment and ratified at the Board meeting following your start date.
